20-35769-cgm        Doc 113      Filed 10/20/20 Entered 10/20/20 18:19:19          Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
In re:                                           :
                                                      Chapter 11
                                                 :
NTS W. USA CORP., A DELAWARE                     :
                                                      Case No. 20-35769 (CGM)
CORPORATION,                                     :
                                                 :
                       Debtor.                   :
                                                 :

            STIPULATION TO AMEND SCHEDULING ORDER SETTING
           PLAN CONFIRMATION HEARING AND RELATED DEADLINES

               The above-captioned debtor and debtor in possession, NTS W. USA Corp.

(“DUSA” or “Debtor”), by and through its undersigned counsel, together with the Subchapter V

trustee, Charles N. Persing (“Trustee”), and the Office of the United States Trustee, by and

through its undersigned counsel, (the Debtor, the Trustee and the U.S. Trustee, collectively

referred to as the “Parties”), hereby enter into this Stipulation (the “Stipulation”) to amend the

Scheduling Order Setting Plan Confirmation Hearing and Related Deadlines [Dkt. No. 99]

(“Scheduling Order”), the agreed facts and terms of which are enumerated as follows:

               WHEREAS, on July 22, 2020 (the “Petition Date”), DUSA filed an emergency

petition for chapter 11 bankruptcy relief under subchapter V of chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of New York (the “Court”);

               WHEREAS, on September 15, 2020, the Court conducted the initial status

conference, and subsequently entered the Scheduling Order, which set forth certain plan

confirmation deadlines. Pursuant to the Scheduling Order, the hearing to consider confirmation

of the Plan was scheduled for November 4, 2020 at 11:00 a.m. (EPT), with the deadlines for

objections and ballot submissions set forth October 21st and 24th, respectively.


AFDOCS/22996926.1
20-35769-cgm        Doc 113   Filed 10/20/20 Entered 10/20/20 18:19:19            Main Document
                                          Pg 2 of 3



               WHEREAS, on September 23, 2020, DUSA filed its Chapter 11 Plan of

Reorganization, Subchapter V [Dkt. No. 91] (the “Plan”).

               WHEREAS, the Parties have agreed to continue the plan confirmation hearing by

two weeks to allow creditors and other parties of interest more time to consider DUSA’s plan of

reorganization and the plan supplement contemplated therein.

               WHEREAS, the Parties have agreed on new dates for the plan confirmation

hearing as set forth in the Amended Scheduling Order Setting Plan Confirmation Hearing and

Related Deadlines (“Amended Scheduling Order”), attached hereto as Exhibit A.

               NOW, THEREFORE, subject to approval of the Court, it is hereby stipulated and

agreed as follows:

               1.      The Parties agree and stipulate to the Amended Scheduling Order, which

sets forth the following new agreed-upon dates and deadlines:

                       a. The hearing to consider confirmation of the Plan shall be continued to
                          November 18, 2020 at 11:00 a.m. (prevailing Eastern time).
                       b. The Debtor shall file the Plan Supplement (as that term is defined in
                          the Plan) on or before October 21, 2020.
                       c. The Debtor shall file the Cure Schedule (as that term is defined in the
                          Plan) on or before October 30, 2020.
                       d. Any objections to confirmation of the Plan shall be filed and served on
                          counsel to the Debtor by November 4, 2020.
                       e. The deadline for Secured Creditors (if any) to make an election
                          pursuant to Section 1111(b) of the Bankruptcy Code is November 4,
                          2020.
                       f. Completed ballots voting for or against the Plan must be received by
                          counsel for the Debtor on or before November 9, 2020.
                       g. The Debtor shall file with the Court a ballot summary report
                          containing the vote tabulation along with a brief in support of
                          confirmation of the Plan on or before November 11, 2020.



                               [Signatures on the Following Page]


AFDOCS/22996926.1
20-35769-cgm        Doc 113   Filed 10/20/20 Entered 10/20/20 18:19:19     Main Document
                                          Pg 3 of 3




Dated: October 20, 2020


Subchapter V Trustee                           NTS W. USA Corp., the Debtor and Debtor-in-
                                               Possession

/s/ Charles N. Persing
Charles N. Persing
Bederson LLP                                   /s/ George P. Angelich
347 Mount Pleasant Avenue                      George P. Angelich
West Orange, NJ 07052                          1301 Avenue of the Americas, Floor 42
Telephone: (347) 637-0489                      New York, New York 10019
Email: cpersing@bederson.com                   Telephone: (212) 484-3900
                                               Facsimile: (212) 484-3990
                                               Email: george.angelich@arentfox.com

                                               -and-
The Office of the United States Trustee
                                               M. Douglas Flahaut (admitted pro hac vice)
                                               Annie Y. Stoops (admitted pro hac vice)
                                               Arent Fox LLP
                                               Gas Company Tower
/s/ Alicia M. Leonhard                         555 West Fifth Street, 48th Floor
Alicia M. Leonhard                             Los Angeles, CA 90013
Leo O’Brien Federal Building                   Telephone: (213) 629-7400
11A Clinton Avenue, Room 620                   Facsimile: (213) 629-7401
Albany, NY 12207                               Email: douglas.flahaut@arentfox.com
Telephone: (202) 495-9929                             annie.stoops@arentfox.com
Email: alicia.m.leonhard@usdoj.gov




AFDOCS/22996926.1
